Citation Nr: 0114586	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  94-49 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to authorized Department of Veterans Affairs 
outpatient care on June 7, 1993, and inpatient care from 
April 19 through April 22, 1993, and from November 29 through 
December 7, 1993.  


REPRESENTATION

Appellant represented by:	Anthony C. Musto, Esq., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The appellant served in the Canadian Forces during World War 
II.  This appeal is from a December 1993 letter to the 
appellant from the Department of Veterans Affairs (VA) 
Medical Center in Miami, Florida, denying authorized medical 
care.  


REMAND

In August 1996, the Board of Veterans Appeals (Board) 
determined that the appellant's claim for entitlement to 
authorized VA outpatient care on June 7, 1993, and inpatient 
care from April 19 through April 22, 1993, and from November 
29 through December 7, 1993 lacked legal merit.  In March 
2000, the case was vacated and remanded by the United States 
Court of Appeals for Veterans Claims (Court).  In a Joint 
Motion, the parties agreed that the Board should take into 
consideration several mattters concerning the current claim 
including whether the appellant is entitled to waiver of 
recovery of the debts under 38 U.S.C.A. § 5302(a), and 
38 C.F.R. §§ 17.101(a) and 17.105(a).  Accordingly, a 
Committee on Waivers and Compromises (Committee) should 
consider a request for waiver of the appellant's debts.  The 
appellant and his attorney should be notified of the results 
of this review.  Thereafter, the agency of original 
jurisdiction should schedule a videoconference hearing before 
the Board, as requested by the appellant's attorney in 
correspondence dated in February 2001.  

The case is REMANDED to the agency of original jurisdiction 
(AOJ) for the following action:

1.  The AOJ should refer the appellant's 
claim to the Committee to formally 
consider whether the appellant is 
entitled to a waiver of the recovery of 
the debts at issue.  If the action taken 
is adverse to the appellant, he should be 
furnished a statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  The 
appellant should also be afforded the 
opportunity to respond to that statement 
of the case.

2.  Thereafter, the RO should schedule 
the appellant for a videoconference 
hearing before the Board at the RO.

The purpose of this REMAND is to comply with the Court's 
Order.  No action is required of the appellant until further 
notice.  The Board expresses no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case pending completion of the requested action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


